Citation Nr: 1542006	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-07 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected residuals of hallux valgus deformity of the first toe, status-post fusion of the first interphalangeal joint, and residuals of hammertoe deformity of the fifth toe status-post arthroplasty of the fifth metaphalangeal joint (right foot disability) to include extraschedular consideration.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of hallux valgus deformity of the first toe, status-post fusion of the first interphalangeal joint, and residuals of hammertoe deformity of the fifth toe, status-post arthroplasty of the fifth metaphalangeal joint (left foot disability), to include extraschedular consideration.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected hyperkeratotic lesions at the interphalangeal joint of the right great toe and metatarsal head of the right fifth toe (hyperkeratotic lesions of the right great and fifth toes) to include extraschedular consideration.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected hyperkeratotic lesions at the interphalangeal joint of the left great toe and metatarsal head of the right fifth toe (hyperkeratotic lesions of the right great and fifth toes) to include extraschedular consideration.

5.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from October 2001 to December 2001, January 2002 to June 2002, and October 2002 to March 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from April 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The April 2008 rating decision continued the 10 percent disability ratings for hyperkeratotic lesions of the right and left great and fifth toes, and denied service connection for bronchial asthma.  The July 2009 rating decision continued the 10 percent disability ratings for the right and left foot disabilities.

In an April 2011 decision, the Board granted an increased rating of 20 percent, but no higher, for the service-connected right foot disability, denied increased ratings for the left foot disability and hyperkeratotic lesions of the right and left great and fifth toes, and denied service connection for bronchial asthma.  The April 2011 grant of a 20 percent rating for the right foot disability was implemented by the RO in a June 2011 rating decision.

In a February 2012 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a February 2012 joint motion for partial vacatur and remand (JMPVR), vacated the Board's decision pertaining to the claims for entitlement to ratings in excess of 10 percent for the left foot disability and hyperkeratotic lesions of the bilateral great and fifth toes, and remanded these claims for compliance with the JMPVR.

In December 2012 and January 2015, the Board remanded the claims, in accordance with the February 2012 JMPVR, to include obtaining VA treatment records, and obtaining VA examination and medical opinion. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a statement dated in July 2015, the Veteran's representative reported the Veteran was seen by Dr. L. E. at the St Louis VA Medical Center in July 2015, and she wanted the records considered in the Veteran's pending appeal.  Therefore, the Board remands the claims in order to obtain any outstanding VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all relevant VA treatment records for the disabilities on appeal since June 2015.  

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




